DIES, Chief Justice.
An original petition filed in the County Court of Jefferson County, Texas, sitting as a juvenile court, April 28,1977, accused this juvenile of delinquent conduct.
On August 31,1977, the Jefferson County Juvenile Board transferred all juvenile matters to the 317th Judicial District Court of Jefferson County, effective September 1, 1977.
The State filed an amended petition in the 317th District Court on December 12, 1977, and on March 22, 1978, a second amended petition in that court.
On March 27, 1978, the case was tried in County Court at Law No. 2 of Jefferson County, and judgment and order of probation filed May 23, 1978. From this judgment the juvenile appeals on one point of error that County Court at Law No. 2 lacked jurisdiction to try the case.
*303Tex. Family Code Ann. § 51.04 provides, in part:
“(a) This title covers the proceedings in all cases involving the delinquent conduct or conduct indicating a need for supervision engaged in by a person who was a child within the meaning of this title at the time he engaged in the conduct, and the juvenile court has exclusive original jurisdiction over proceedings under this title.*
“(b) In a county having a juvenile board, the board shall designate one or more district, criminal district, domestic relations, juvenile, or county courts or county courts at law as the juvenile court, subject to Subsection (d) of this section.” **
This statute does not confer juvenile jurisdiction on a county court at law which when created was not given that jurisdiction. E-S- v. The State of Texas, 536 S.W.2d 622 (Tex.Civ.App.—San Antonio 1976, no writ).
To determine if the County Court at Law No. 2 of Jefferson County was given juvenile jurisdiction when it was created takes some statutory tracing.
Tex.Rev.Civ.Stat.Ann. art. 1970-126a (Vernon Supp.1978) reads:
“Sec. 2. The County Court of Jefferson County at Law No. 2, shall have, and it is hereby granted, the same jurisdiction and powers in all actions, matters, and proceedings of every nature that are now conferred by law upon and vested in the County Court of Jefferson County at Law, and the Judge thereof.”
Tex.Rev.Civ.Stat.Ann. art. 1970-112 (Vernon Supp.1978) reads, in part:
“The County Court of Jefferson County at Law shall have jurisdiction in all matters and cases, civil and criminal, original and appellate, over which by the general laws of the State the County Court of said County would have jurisdiction. . .
And finally, Tex.Rev.Civ.Stat.Ann. art. 1970-113 (Vernon 1964) reads, in part:
“The County Court of Jefferson County shall retain, as heretofore, general jurisdiction of the probate court . and the judge of the County Court of Jefferson County at Law may act for the judge of the county court in any juvenile, lunacy or probate matter . . (Emphasis supplied.)
So while we conclude the Juvenile Board of Jefferson County could designate the County Court at Law No. 2 as a juvenile court, it has not done so. In fact our record shows it (the Board) has so designated the 317th District Court. For this reason, the point of error urged by the juvenile is sustained. The adjudication and the disposition orders both being void, the judgment of the trial court is reversed, and the cause is remanded to the 317th District Court of Jefferson County for further proceedings in accordance with the law and without reference to any action which may have been taken by the County Court at Law.
REVERSED and REMANDED.

 (Vernon Supp.1978).


 (Vernon 1975).